         Case 1:15-cr-00379-PKC Document 366 Filed 08/16/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     August 16, 2021

BY ECF
Honorable P. Kevin Castel
U.S. District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Otto Salguero Morales & Ronald Salguero Portillo,
               S5 15 Cr. 379 (PKC)

Dear Judge Castel:

         The Government respectfully writes in response to the Court’s order that the Government
file a letter regarding blackout dates during the first quarter of 2022 for a trial in the
above-captioned case. The Government is unavailable between January 1, 2022, and February 4,
2022, because of other trials tentatively scheduled to take place in cases to which the undersigned
Assistant U.S. Attorneys (“AUSAs”) are assigned. The Government is otherwise available during
the first quarter of 2022.



                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                                 By: /s/
                                                    Jason A. Richman
                                                    Benjamin Woodside Schrier
                                                    Kyle A. Wirshba
                                                    Assistant U.S. Attorneys
                                                    (212) 637-2589/2493/1062
